Case 2:01-cv-09346-TJH-BQR Document 70 Filed 08/21/20 Page 1 of 2 Page ID #:290




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   CONSTRUCTION LABORERS                        CASE NO.: 2:01-cv-09346-TJH-BQRx
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE                     XXXXXXXXXX RENEWAL OF
                                                  [PROPOSED]
     COMPANY, a Delaware limited                  JUDGMENT BY CLERK
13   liability company,
14                        Plaintiff,              [NO HEARING SCHEDULED]
15              vs.
16   CALIFORNIA CLEANING
     CONTRACTOR, INC., a California
17   corporation; CLEANUP EXPERTS, an
     entity of unknown form; ANDRE
18   BISHOP, an individual; ANDREA
     TAYLOR, an individual,
19
                          Defendants.
20

21

22              Judgment Debtors, CALIFORNIA CLEANING CONTRACTOR, INC.,
23   CLEANUP EXPERTS, ANDRE BISHOP, also known as the following additional
24   alias names: Andre Paul Bishop, Andre P. Bishop, Jr., Andre Paul Bishop, Jr., Paul A.
25   Bishop, Paul Bishop, Jr., Paul A. Bishop, Jr., Paul Andre Bishop, Jr., Andre Bailey,
26   Andre P. Bailey, Paul Bailey, Paul A. Bailey, Paul Andre Bailey; and ANDREA
27   TAYLOR (hereinafter referred to as "DEBTORS"), having had Judgment entered
28   against DEBTORS on April 25, 2003 renewed on April 14, 2010, and again renewed
     394702.1                                 1
Case 2:01-cv-09346-TJH-BQR Document 70 Filed 08/21/20 Page 2 of 2 Page ID #:291




 1   on May 14, 2015.
 2              NOW, upon application of Plaintiff and Judgment Creditor, CONSTRUCTION
 3   LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
 4   ADMINISTRATIVE COMPANY, LLC, (hereinafter referred to as "JUDGMENT

 5   CREDITOR"), upon declaration that DEBTORS have failed to pay the total amount of

 6
     said Judgment and is indebted to JUDGMENT CREDITOR.
                The money Judgment against DEBTORS is renewed in the amount of
 7
     $172,832.72 as follows:
 8
                        a. Total Judgment…………………………………… $ 161,278.96
 9
                        b. Costs after Judgment……………………………… $                    0.00
10
                        c. Less Credits after Judgment………………….…… $               0.00
11
                        d. Interest after Judgment computed from
12
                           May 14, 2015 to July 28, 2020 at 1.33%
13
                           accruing at $6.30 per day……………….……....... $       11,553.76
14
                        e. Total Renewed Judgment………………….…….... $ 172,832.72
15

16

17
     DATED: ______________
             August 21, 2020               _________________________________
18
                                        DEPUTY CLERK OF THE COURT
19

20   KIRY K. GRAY, Court Executive
21   Clerk of U.S. District Court

22

23

24

25

26
27

28


     394702.1                                    2
